Kupferman, J. P. (concurring in part and dissenting in part).
I would dismiss the appeal on the ground that the question is moot.
As we were appropriately informed by the parties, the child has been returned to the grandmother on consent and as so ordered by this court, and, therefore, there is no need for any further proceedings here.
However, inasmuch as a memorandum of the court and a concurring opinion are being issued, which express some observations, I would add some further observations.
*55It is my personal opinion that a Judge of the Family Court has not only the right but possibly the duty to request information which would be helpful in determining whether there was a custody problem and whether the child should be considered for adoption. This is necessary in order to protect the best interests of the child once the matter has been submitted for consideration by the Family Court. This was done here. It may be that some of the Family Court statements in this instance indicated a concern which went beyond the needs of the situation. However, no action was taken.
As to the appointment of a guardian ad litem, it must be kept in mind that the Commissioner of Social Services and the attorneys for the respondent-appellant grandmother both took the same position, which was that the Family Court should not seek further ‘ information. The child, therefore, was not really represented and this court could not have had the benefit of the consideration of the various nuances involved in the case without the presence of the guardian ad litem, whose presentation, although the matter was really moot, is to be commended. (See Braiman v Braiman, 44 NY2d 584, 591.)